DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

Claims 1, 3, 4, 5, 7, 15, 16, 18, 19, 22, 23, 24, 25, 26 and 27 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Frazier, U.S. 9,181,772.
Frazier discloses a self-destructible frac ball (fig 4, 409; col. 10, lines 17-26), wherein the self-destructible frac ball (409) is configured to seal a hydraulic flow path (fig 4, 105; col. 5, lines 60-65)  through a fluid conduit (fig 4, 100 fig 6, 610) of a frac plug (fig 6, 600; col. 3, lines 10-16) when engaged on a ball seat (115; col. 4, lines 1-3) of the frac plug (600; col. 6, line 66 – col. 7, line 7), and wherein the self-destructible frac ball comprises: an activation mechanism (col. 10, lines 12-18; col. 20, lines 16-26; any of the decomposable layers)  configured to activate a destructive medium (the core upon exposure to the stimulus; col. 20, lines 31-33) in response to the satisfaction of at least one predetermined condition; and the destructive medium configured to destroy the self-destructible frac ball (col. 20, lines 42-51) and a corresponding destructible ball retainer (fig 4, 411; col. 5, lines 52-67) when activated by the activation mechanism; wherein the destruction of the self-destructible frac ball and the corresponding destructible ball retainer reestablishes the hydraulic flow path (col. 10, lines 27-30) through the fluid conduit of the frac plug.
Frazier discloses the at least one predetermined condition comprises a communication from a downhole wireless (hydraulic fluid network; col. 11; 10-15) network.
Frazier discloses the at least one predetermined condition comprises an electrical signal (col. 11, lines 7-15; the decomposable ball is triggered or signaled by a selected polar solvent which contains molecules that maintain an electrical charge) transmitted through the hydrocarbon well.  
Frazier discloses the self-destructible frac ball comprises a body (core; col. 20, lines 31-33) surrounded by an outer shell (the layers).
Frazier discloses the destructive medium (the core) is embedded within the body (the outer layers) of the self-destructible frac ball (409).
Frazier discloses the self-destructible frac ball (409) is formed from a dissolvable hybrid (col. 20, lines 37-42) composite.
Frazier discloses the destructible ball retainer (411) is formed from a same material (col. 10, lines 9-11; items may be formed of one decomposable material) as the self-destructible frac ball (409).
Frazier discloses isolating a zone (col. 12, lines 13-18) within a hydrocarbon well, comprising: setting a frac plug (600) within a hydrocarbon well, wherein the frac plug comprises a self- destructible frac ball (409) retained within a destructible ball retainer (411); applying a pressure to the frac plug such that the self-destructible frac ball engages with a ball seat (115) of the frac plug, sealing a hydraulic flow path (105) through a fluid conduit (100, 600) of the frac plug; and altering at least one parameter within the hydrocarbon well such that an activation mechanism (col. 10, lines 12-18; col. 20, lines 16-26; any of the decomposable layers) within the self-destructible frac ball (409) activates a destructive medium (the core) within the self-destructible frac ball, causing the destructive medium to reestablish the hydraulic flow path through the fluid conduit (col. 10, lines 27-30) of the frac plug by destroying the self-destructible frac ball and the destructible ball retainer.
Frazier discloses altering the at least one parameter within the hydrocarbon well (col. 11, lines 25-29) in response to a perforating gun failure event (the failure to disclose a perforating gun is an event).
Frazer discloses dropping a replacement frac ball from a surface to reseal the hydraulic flow path.  
Frazier discloses the at least one predetermined condition comprises a communication from a downhole wireless (hydraulic fluid network; col. 11; 10-15) network.
Frazier discloses the at least one predetermined condition comprises an electrical signal (col. 11, lines 7-15; the decomposable ball is triggered or signaled by a selected polar solvent which contains molecules that maintain an electrical charge) transmitted through the hydrocarbon well.  
Frazer discloses utilizing a setting tool (col. 3, lines 31-34) to secure the frac plug (col. 7, lines 65-67) against an inner diameter of a production liner of the hydrocarbon well in a zone of interest.  
Frazer discloses applying the pressure to the frac plug comprises injecting a fracturing fluid into the hydrocarbon well from a surface (col. 1, lines 25-32).
Frazer discloses a mandrel (600) that defines a fluid conduit through the frac plug (600); a slip ring (640, 645) that is configured to expand, causing an engagement structure to secure the frac plug within an inner diameter of a production liner of a hydrocarbon well; a sealing element (650) that is configured to form a fluid seal (col. 9, lines 43-49) between the frac plug and the inner diameter of the production liner; a ball seat (115); and a self-destructible frac ball (409) retained within a destructible ball retainer (411), wherein the self- destructible frac ball is configured to seal a hydraulic flow path (105) through the fluid conduit when engaged on the ball seat, and wherein the self-destructible frac ball comprises: an activation mechanism configured to activate a destructive medium in response to the satisfaction of at least one predetermined condition; and the destructive medium configured to destroy the self-destructible frac ball and the destructible ball retainer when activated by the activation mechanism; wherein the destruction of the self-destructible frac ball and the destructible ball retainer reestablishes the hydraulic flow path through the fluid conduit as noted above.
Frazer discloses the frac plug is used to isolate a zone (col. 12, lines 13-17) within the hydrocarbon well during a hydraulic fracturing process (col. 1, lines 25-32).

Allowable Subject Matter
Claims 2, 6, 8-14, 17, 20, 21 and 28 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH L THOMPSON whose telephone number is (571)272-7037. The examiner can normally be reached Weekdays; 9:00-5:00, est.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s acting supervisor, Fuller Robert can be reached on 571-272-6300. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
28 July 2022
/KENNETH L THOMPSON/Primary Examiner, Art Unit 3676